Lindsay, J.
This is a judgment final upon a forfeited recognizance, or bail bond, which are convertible terms, so far as the legal liability of the cognizors or obligors, and the methods of enforcing that liability, are concerned.
It is objected that there is no offense known to the law named in the bond. The statute requires that some offense should be distinctly named to make it a valid bond" to hold the obligors responsible. If the bond were defective in this respect, this court would be bound to reverse the judgment. The bond was taken before a justice of the peace, as an examining court, for the appearance of an accused before the Criminal Court of Harris county, to answer to a charge of am, asscmlt with an intent to hill. How, although the Criminal Code does not define any offense of an asscmlt with intent to kill, yet it does define the offense of an assault. And whatever may have been the purpose and design of the assault, the assault at least is charged to have been made, and that assault is most certainly an offense, and is distinctly named in the bond. This, then, is *601the accusation against him, which he is, in fact, called upon to answer, and to defend himself against, upon a trial before the District Court. The judgment is affirmed.
Goldthwaite, for plaintiffs in error,
made the following motion and argument for a rehearing:
In this case it is respectfully insisted that the court, in the opinion delivered, has not, in express terms, answered the objection made to the bail bond, viz:
That the bail bond does not require the defendant to answer the accusation against him.
It is admitted that the bond recites an offense, for which he was examined before the officer, and was required to give bond; but the bond does not require the defendant to answer said charge. It simply requires him to appear before the Criminal Court; for what purpose he was required to appear, is not in express or direct terms stated in the bond.
It is insisted that the bond should, in express and direct language, have required the defendant to appear and answer said charge; or, in the words of the statute, to answer the accusation against- him. It is insisted that some words should have been used in the bond to connect the offense named with the appearance of the defendant before the court, and in the absence of any such words the bond is insufficient.
It is only by inference that the court can come to the conclusion that the defendant was by said bond required to answer said charge; it is not stated in express words, as is necessary and required by the second subdivision of the section 264 of Code of Criminal procedure. (Paschal’s Dig., § 2732.)
The bond did require the defendant to appear before the court, but for what purpose is not stated:—to answer any charge, or in the express words of the statute, “ to answer the accusation against him” is wholly omitted, and that he -was to appear to answer the offense reciten is inferential, and does not necessarily follow.
Affirmed.
*602Wherefore the plaintiffs in error respectfully pray for a rehearing.
Lindsay, J.
Whenever an assault is stated in a bail bond to have been made by a party, and he binds himself to appear before the proper court, at the proper time and place, to answer, it both names the offense, and it thereby appears that he is accused of some offense against the laws of the State. If he binds himself to appear, it is to answer that offense thus named, and of which he is thus accused. It is wholly immaterial what was the intention of the party in committing the assault— whether it was done with the intent to kill, or to murder, or to rob, or simply to make a battery. In either case it is an offense against the laws of the State, for which he binds himself to appear and answer. The application for a rehearing is therefore refused.